DETAILED ACTION
In the Non-Final Rejection mailed 5/19/2021, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 8/19/2021 has been entered:
Claims 1-2 and 4-20 are active.
Claim 3 is cancelled.
Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the applicant references fail to disclose or suggest a rotating member comprising a blade attached to an inner hub and attached to an outer hub, the examiner respectfully disagrees. 
In the previous Office action, the examiner’s interpretation of the inner hub was the tubular portion of sleeve (5) to which bearing (4) is attached as best shown in Fig. 2 and the examiner’s interpretation of the outer hub was the bearing cap (11). In Fig. 2, turbine blades (10) are clearly shown to be attached to each of these hubs at least via inner sleeve (5). 
In response to applicant’s argument that the rejection fails to present a prima facie case of obviousness with respect to the rejected claims because it does not provide any reasoning as to why a skilled person would have been prompted to make such modifications to the teachings of the applied references and because the cited case law does not remove the basic requirement that the rejection articulate a sufficient reason with some rational underpinning to support a conclusion that a person having ordinary skill in the art would have arrived at the claimed invention from the teachings of the applied references, the examiner respectfully disagrees. 
. 
Claim Objections
Claim15 is objected to because of the following informalities: A comma (,) should be inserted after “an outer hub” and “a plurality of turbine blades” in line 6. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampe (DE 3430521 A1), herein referenced ‘Lampe’.
Regarding claim 1, Lampe discloses a firearm suppressor (Fig. 2) comprising: 
a body (2, 15, 17) configured for attachment to a firearm (via barrel 1), the body comprising a sidewall defining a cavity (Fig. 2; interior portion defined by sleeve 2 and tube 15); and
a rotating member (5, 11) oriented in the cavity (Fig. 2), the rotating member arranged to rotate with respect to the body (par. 7 last sentence), the rotating member comprising an inner hub (Fig. 2; inner hub being tubular portion of sleeve 5 to which bearing 4 is attached), an outer hub (11), and a plurality of turbine blades (10), each of the turbine blades attached to the inner hub and to the outer hub (Fig. 2; via inner sleeve 5), the rotating member comprising a central aperture (Fig. 2).
Regarding claim 2, Lampe discloses wherein the inner hub surrounds the central aperture (Fig. 2).
Regarding claim 4, Lampe discloses wherein the inner hub comprises a tube comprising a central passageway, the central passageway tapered along its length (Fig. 2; sleeve 5 tapers outward into a central passageway thereof in which turbine blades 10 are positioned).
Regarding claim 5, Lampe discloses a bearing assembly (4) comprising a first portion rotatable with respect to a second portion, the first portion contacting the body, the second portion contacting the rotating member (Fig. 2; the first portion of bearing 4 being attached to sleeve 2 and the second portion of bearing 4 being attached to sleeve 5).
Regarding claim 6, Lampe discloses wherein the rotating member comprises a flange (Fig. 2; shoulder of sleeve 5 adjacent bearing 4 and locking ring 8), the bearing assembly contacting the flange (Fig. 2).
Regarding claim 7, Lampe discloses wherein the rotating member comprises a rotating member body (Fig. 2) and a turbine fastener (7) arranged to engage the rotating member body (Fig. 2), the bearing assembly secured between the flange and the turbine fastener (Fig. 2).
Regarding claim 8, Lampe discloses wherein the body comprises a flange (Fig. 2; shoulder of sleeve 2 adjacent bearing 4), the bearing assembly contacting the flange (Fig. 2).
Regarding claim 9, Lampe discloses a body fastener (8) arranged to engage the body (Fig. 2), the bearing assembly secured between the flange and the body fastener (Fig. 2).
Regarding claim 10, Lampe discloses a body fastener (Fig. 2; any of 6, 7, 8, 13, or 16) arranged to secure the rotating member in position (Fig. 2).
Regarding claim 14, Lampe discloses wherein the body comprises an inlet (Fig. 2; 3 and/or 18) in fluid communication with the cavity (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (DE 3430521 A1) as applied to claim 1 above, and further in view of Tassoul (GB 614464 A), herein referenced ‘Tassoul’.
Regarding claim 11, Lampe discloses wherein the rotating member comprises a first rotating member (5, 11), the plurality of turbine blades comprising a first plurality of turbine blades (10) angled in a first direction (Fig. 2), but does not expressly teach a second rotating member oriented in the cavity, arranged to rotate with respect to the body and comprising a second central aperture.
Tassoul teaches a “means for ensuring the silent discharge… of gases in firearms” (page 1 lines 8-12) comprising one or several bladed rotors (28; Fig. 2; page 3 lines 72-78), each of which is oriented within a chamber (12) and arranged to rotate with respect to a body (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of Lampe to include a second rotating member as taught by Tassoul since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, the modified Lampe discloses a second rotating member oriented in the cavity and arranged to rotate with respect to the body, but does not expressly teach wherein the second rotating member is arranged to rotate in a direction opposite the first rotating member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second rotating member of the modified Lampe to rotate in an opposite direction from the first rotating member since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lampe (DE 3430521 A1) and further in view of Tassoul (GB 614464 A).
Regarding claim 12, Lampe discloses a firearm suppressor (Fig. 2) comprising: 
a body (2, 15, 17) configured for attachment to a firearm (via barrel 1), the body comprising a sidewall defining a cavity (Fig. 2; interior portion defined by sleeve 2 and tube 15); and
a first rotating member (5, 11) oriented in the cavity (Fig. 2), the first rotating member arranged to rotate with respect to the body (par. 7 last sentence), the first rotating member comprising a first plurality of turbine blades (10) angled in a first direction (Fig. 2), the first rotating member comprising a central aperture (Fig. 2).
Lampe does not expressly teach a second rotating member oriented in the cavity, arranged to rotate with respect to the body, and comprising a second central aperture and a second plurality of turbine blades.
Tassoul teaches a “means for ensuring the silent discharge… of gases in firearms” (page 1 lines 8-12) comprising one or several bladed rotors (28; Fig. 2; page 3 lines 72-78), each of which is oriented within a chamber (12) and arranged to rotate with respect to a body (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of Lampe to include a second rotating member as taught by Tassoul since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Lampe further does not expressly teach wherein the second plurality of turbine blades are angled in a second direction different from the first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second plurality of turbine blades of the modified Lampe to be angled in a second direction different from the first direction since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In re Gazda.
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (DE 3430521 A1) and further in view of Hamilton et al. (US 1527585), herein referenced ‘Hamilton’.
Regarding claims 15 and 20, Lampe discloses a firearm (par. 6, second sentence), comprising: 
a barrel (1) comprising a muzzle end (Fig. 2; par. 6, second sentence); and
a suppressor (embodiment of Fig. 2) comprising a body (2, 15, 17) defining a cavity (Fig. 2; interior portion defined by sleeve 2 and tube 15), a rotating member (5, 11) oriented in the cavity (Fig. 2) and arranged to rotate with respect to the body (par. 7 last sentence), the rotating member comprising an inner hub (Fig. 2; inner hub being tubular portion of sleeve 5 to which bearing 4 is attached), an outer hub (11), a plurality of turbine blades (10), and a central aperture (Fig. 2), each of the turbine blades attached to the inner hub and to the outer hub (Fig. 2; via inner sleeve 5);
wherein the suppressor is arranged to surround the barrel (Fig. 2); and 
wherein the muzzle end is oriented in the cavity adjacent to the rotating member (Fig. 2).
While receivers are well known in the art, Lampe does not expressly teach wherein the barrel and the suppressor are supported by a receiver of the firearm.
Hamilton teaches a means for cooling machine guns (title), the machine gun comprising a barrel (2) and a receiver (Fig. 1; frame of the firearm) supporting the barrel (Fig. 1; the rear of barrel 2 is attached to and supported by the frame of the firearm), the cooling means comprising a casing (1) supported by the barrel (page 1 lines 81-83) and the receiver (Fig. 1; the rear of the casing 1 defining a portion of the cooling means is shown to be attached to and supported by the frame of the firearm).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention for the firearm of Lampe to comprise a receiver that supports the barrel and the suppressor as taught by Hamilton in order to produce a cooling current of air 
Regarding claim 16, the modified Lampe discloses wherein a central axis of the central aperture is aligned with a longitudinal axis of the barrel (Fig. 2; central aperture and barrel 1 are shown to be longitudinally aligned with each other).
Regarding claim 17, the modified Lampe discloses wherein the inner hub defines the central aperture (Fig. 2).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe (DE 3430521 A1) in view of Hamilton et al. (US 1527585) as applied to claim 15 above, and further in view of Tassoul (GB 614464 A).
Regarding claims 18-19, the modified Lampe discloses wherein the rotating member comprises a first rotating member (5, 11) and the plurality of turbine blades comprising a first plurality of turbine blades (10) swept in a first direction, but does not expressly teach a second rotating member oriented in the cavity and comprising a second plurality of turbine blades swept in a second direction.
Tassoul teaches a “means for ensuring the silent discharge… of gases in firearms” (page 1 lines 8-12) comprising one or several bladed rotors (28; Fig. 2; page 3 lines 72-78), each of which is oriented within a chamber (12), the blades of the first rotor being swept in a first direction (Fig. 2) and the blades of the second rotor being swept in a second direction (Fig. 2; the second direction being the same as the first direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of the modified Lampe to include a second rotating member as taught by Tassoul since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Claims 1-2 and 4-20 are rejected. Claim 3 is cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641